     Case: 2:21-cv-03054-ALM-EPD Doc #: 1 Filed: 06/02/21 Page: 1 of 14 PAGEID #: 1




                            IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

Justin Smith                                      :
5016 Heath Gate Drive                             :
New Albany, Ohio 43054                            :       Case No.
                                                  :
           and                                    :
                                                  :
J & A Smith Enterprises Inc.                      :
dba Martinizing Dry Cleaning                      :
c/o Justin Smith, S/A                             :
5016 Heath Gate Drive                             :
New Albany, Ohio 43054                            :
                                                  :
                    Plaintiff,                    :       Judge:
                                                  :
v.                                                :
                                                  :
Martinizing International, LLC                    :
2060 Coolidge Highway                             :
Berkley, Michigan 48072                           :
                                                  :
           Serve also:                            :
           c/o K Dino Kostopoulus, S/A            :
           550 W Merrill Street, Suite 100        :
           Birmingham, Michigan 48009             :
                                                  :
           c/o KMK Service Corp., S/A             :
           One East 4th Street, Suite 1400        :
           Cincinnati, Ohio 45202                 :
                                                  :
                    Defendant.                    :

                                              COMPLAINT

           NOW COMES Plaintiffs Justin Smith (“Mr. Smith”) and J & A Smith Enterprises Inc. dba

Martinizing Dry Cleaning (“J&A”) (Mr. Smith and J&A may be collectively referred to hereinafter

as “Plaintiffs”), by and through its counsel, and for its Complaint against Defendant Martinizing

International, LLC (“Defendant”), hereby alleges, states, and avers as follows:

      1.         Mr. Smith is an individual and resident within Franklin County, Ohio.

                                                      1
Case: 2:21-cv-03054-ALM-EPD Doc #: 1 Filed: 06/02/21 Page: 2 of 14 PAGEID #: 2




 2.    J&A is an Ohio corporation with its principal place of business location within Franklin

       County, Ohio. J&A was formed by Mr. Smith in anticipation of operating the

       Franchised Businesses (as defined herein) under the name of J & A Smith Enterprises

       Inc. dba Martinizing Dry Cleaning.

 3.    Upon information and belief, Defendant is a Michigan limited liability company and is

       authorized to conduct business in the State of Ohio.

 4.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because there

       is complete diversity of citizenship between Plaintiffs and Defendant, and the amount

       in controversy, exclusive of interest and costs, exceeds $75,000.00.

 5.    Venue is proper pursuant to 28 U.S.C. § 1391 because a substantial part of the events

       or omissions giving rise to the claims alleged herein occurred in this judicial district.

 6.    Upon information and belief, Defendant has developed systems for, inter alia,

       operating retail dry cleaning and laundry stores, pick-up and delivery services for dry

       cleaning laundry, and related services (the “Services”).

 7.    Defendant grants a license to prospective franchisees for the right to offer Defendant’s

       Services, and use Defendant’s proprietary systems, name, and procedures (the

       “Franchise System”), at various retail storefront locations throughout Ohio and other

       states (individually, a “Franchised Business”, and if more than one, “Franchised

       Businesses”). In exchange, Defendant charges the franchisee a franchise fee, and

       Defendant assists franchisee in obtaining a to-be-determined franchise location to

       operate the Franchised Business.




                                             2
Case: 2:21-cv-03054-ALM-EPD Doc #: 1 Filed: 06/02/21 Page: 3 of 14 PAGEID #: 3




 8.    In or around October and November of 2018, representatives of Defendant met with

       Mr. Smith on numerous occasions regarding Martinizing Franchise opportunities, and

       solicited Mr. Smith to purchase two Franchised Businesses.

 9.    Effective December 31, 2018, Mr. Smith and Defendant entered into an Initial

       Franchise Agreement (the “Initial Agreement”) and a Second Franchise Agreement

       (the “Second Agreement”), in which Defendant agreed to license to Mr. Smith the right

       to offer the Services and use the Franchise System under two Franchised Businesses,

       both to be located in Franklin County, Ohio. The Initial Agreement and Second

       Agreement were thereafter amended by virtue of the Amendment to the Franchise

       Agreements (the “Amendment”) effective December 31, 2018. The Initial Agreement,

       the Second Agreement, and the Amendment may be collectively referred to hereinafter

       as the “Agreement”. Copies of the Agreement are not attached hereto because they are

       voluminous and because, upon information and belief, Defendant is in possession of

       the same.

 10.   Mr. Smith formed J&A to be the “Franchisee Entity” in accordance with the

       Agreement.

 11.   Pursuant to the Agreement, Mr. Smith obtained the right to offer and provide the

       Services, use the Franchise System, and operate two Franchised Businesses.

 12.   The Services and Franchise System were supplied by Defendant to Mr. Smith in

       preparation of Mr. Smith obtaining Franchise Locations (as defined below).

 13.   Plaintiffs were required to pay an initial payment of over $84,500.00 to Defendant (the

       “Franchise Fee”) for his right to offer the Services, use the Franchise System, and to

       begin operations of the two Franchised Businesses.



                                            3
Case: 2:21-cv-03054-ALM-EPD Doc #: 1 Filed: 06/02/21 Page: 4 of 14 PAGEID #: 4




 14.   Plaintiffs paid the Franchise Fee to Defendant, and began searching for retail storefront

       locations to operate the Franchise Businesses (the “Franchise Locations”).

 15.   Plaintiffs incurred additional costs in excess of $50,000.00 for marketing fees,

       consultant fees, and other similar fees in anticipation of opening and operating the

       Franchised Businesses.

 16.   Plaintiffs obtained additional funding in anticipation of opening and operating the

       Franchised Businesses in order to financially support the same once opened.

 17.   Defendant made representations to Mr. Smith that it would provide assistance in

       establishing Franchise Locations for Mr. Smith’s two Franchised Businesses.

 18.   Mr. Smith has expended significant time and effort for over two years in obtaining the

       Franchise Locations; however, no Franchise Locations have become readily and

       reasonably available, and Defendant has failed and refuses to assist Mr. Smith in

       obtaining the Franchise Locations as promised.

 19.   Due to Mr. Smith’s inability to obtain Franchise Locations, and Defendant’s false

       promises, Mr. Smith is entitled to a recission of the Agreement and reimbursement of

       the Franchise Fee; however, Defendant has refused to return the Franchise Fee to Mr.

       Smith.

 20.   Defendant made representations to Mr. Smith concerning potential sales, income, and

       profit of the Franchised Businesses, and the potential to earn a profit in excess of the

       Franchise Fee.

 21.   Defendant made representations to Mr. Smith that there was a buy-back arrangement

       for Mr. Smith’s purchase.




                                             4
Case: 2:21-cv-03054-ALM-EPD Doc #: 1 Filed: 06/02/21 Page: 5 of 14 PAGEID #: 5




 22.   Defendant made representations to Mr. Smith that there is a market for the Services to

       be offered.

 23.   Defendant made representations to Mr. Smith as to the timeframe in successfully

       obtaining the Franchise Locations.

 24.   Defendant made representations to Mr. Smith that Defendant would provide training,

       operation manuals, and other materials related to the Services to further assist Mr.

       Smith in obtaining, opening, and operating the Franchised Businesses.

 25.   Based on Defendant’s representations, Mr. Smith was induced into executing the

       Agreement and paying the Franchise Fee.

 26.   In addition to Defendant’s misrepresentations, Defendant’s various acts and omissions

       complained herein violate Ohio’s Business Opportunity Purchasers Protection Act

       (BOPPA) at R.C. § 1334.

                        COUNT I – VIOLATIONS OF R.C. § 1334

 27.   Plaintiffs incorporate the preceding paragraphs and allegations as if fully rewritten

       herein.

 28.   Defendant sold two Franchised Businesses to Mr. Smith, and thus, Defendant is a

       “seller” as defined under BOPPA at R.C. § 1334.01(A).

 29.   Mr. Smith purchased two Franchised Businesses to Mr. Smith, and thus, Mr. Smith is

       a “purchaser” as defined under BOPPA at R.C. § 1334.01(B).

 30.   The Agreement relating to Mr. Smith’s purchase, and Defendant’s sale, of the

       Franchised Businesses is a “business opportunity plan” as defined under BOPPA at

       R.C. § 1334.01(D).




                                            5
Case: 2:21-cv-03054-ALM-EPD Doc #: 1 Filed: 06/02/21 Page: 6 of 14 PAGEID #: 6




 31.   Defendant failed to provide a proper disclosure statement to Mr. Smith as required by

       R.C. § 1334.02.

 32.   Defendant made oral and written representations to Mr. Smith concerning potential

       sales, income, and profit which do not comply with the requirements of R.C. §

       1334.03(A).

 33.   Defendant made false and misleading statements to Mr. Smith and engaged in

       deceptive and unconscionable practices in their dealings with Mr. Smith, in violation

       of R.C. 1334.03(B).

 34.   Defendant made representations to Mr. Smith that were inconsistent with those

       required by R.C. § 1334.02, in violation of R.C. § 1334.03(C).

 35.   Defendant has failed to maintain a complete set of books, records, and accounts with

       respect to the Franchised Businesses sold to franchisees.

 36.   Defendant failed to comply with the “Notice of Cancellation” requirements under R.C.

       1334.06(B) and (C), in violation of the same.

 37.   Defendant failed to provide Mr. Smith a completed “Notice of Cancellation” form, in

       duplicate, as required by R.C. § 1334.06(B) and (C).

 38.   Defendant failed to include in the Agreement Mr. Smith’s right to cancel the

       Agreement and the required detachable form, in violation of R.C. § 1334.05.

 39.   Defendant failed to comply in all material respects of the necessary disclosure

       requirements and prohibitions concerning franchising under 16 C.F.R. 436 and/or 16

       C.F.R. 437.

 40.   Defendant failed to comply with the requirements under R.C. 1334.06(D), including,

       but not limited to:



                                            6
Case: 2:21-cv-03054-ALM-EPD Doc #: 1 Filed: 06/02/21 Page: 7 of 14 PAGEID #: 7




       (i)     Defendant failed to integrate into the Agreement all material statements,

               representations, and promises made orally to Mr. Smith prior to the execution

               of the Agreement, concerning the potential sales, income, and profit of the

               Franchised Businesses;

       (ii)    Defendant included in the Agreement a waiver of rights to which Mr. Smith is

               entitled to under R.C. §§ 1334.01 to 1334.15.

       (iii)   Defendant failed to include in the Agreement Mr. Smith’s right to cancel the

               Agreement in accordance with R.C. § 1334.05.

       (iv)    Defendant failed to inform Mr. Smith orally, at the time the Agreement was

               signed, of Mr. Smith’s right to cancel the Agreement.

       (v)     Defendant misrepresented to Mr. Smith of his rights to cancel the Agreement.

       (vi)    Defendant failed to refund Mr. Smith all payments made by Mr. Smith under

               the Agreement.

       (vii)   Defendant failed to cancel the Promissory Note, which was included in the

               Amendment and attached hereto.

 41.   As a direct and proximate result of Defendant’s actions, inactions, and violations of

       R.C. § 1334, Plaintiffs have suffered damages in an amount in excess of $140,000.00

       to be more particularly determined at trial.

 42.   Pursuant to R.C. § 1334.09, Mr. Smith is entitled to rescind the Agreement, and recover

       the sum of the Franchise Fee paid to Defendant, recover up to three times the amount

       of actual damages incurred by Mr. Smith, and recovery of reasonable attorney fees

       incurred, all of which to be more particularly determined at trial.




                                             7
Case: 2:21-cv-03054-ALM-EPD Doc #: 1 Filed: 06/02/21 Page: 8 of 14 PAGEID #: 8




                         COUNT II – FRAUDULENT INDUCEMENT

 43.   Plaintiffs incorporate the preceding paragraphs and allegations as if fully rewritten

       herein.

 44.   Defendant represented and promised to Mr. Smith that Defendant would assist in

       obtaining the Franchise Locations for Mr. Smith’s Franchised Businesses.

 45.   Defendant misrepresented to Mr. Smith that the Franchise Locations would be

       obtainable in Ohio shortly after paying the Franchise Fee.

 46.   Defendant misrepresented to Mr. Smith the timing of which Mr. Smith would

       successfully obtain the Franchise Locations for the Franchised Businesses paid for.

 47.   Defendant represented to Mr. Smith that he would obtain the Franchise Locations

       within six to eight months of executing the Agreement.

 48.   Defendant made representations to Mr. Smith concerning potential sales, income, and

       profit, as well as the potential to earn a profit in excess of the Franchise Fee paid.

 49.   Defendant misrepresented to Mr. Smith his rights to cancel the Agreement.

 50.   Defendant misrepresented to Mr. Smith that the Agreement met the requirements of

       R.C. § 1334 and/or 16 C.F.R. 436 and 437.

 51.   Defendant made representations to Mr. Smith that Defendant would provide training,

       operation manuals, and other materials related to the Services to further assist Mr.

       Smith in obtaining, opening, and operating the Franchised Businesses.

 52.   Defendant made representations to Mr. Smith regarding the Columbus, Ohio area being

       a great market to easily obtain Franchise Locations within six to eight months of

       executing the Agreement.




                                              8
Case: 2:21-cv-03054-ALM-EPD Doc #: 1 Filed: 06/02/21 Page: 9 of 14 PAGEID #: 9




 53.   Defendant’s misrepresentations are material to the Agreement, the Franchised

       Businesses, the Franchise Fee, and the damages suffered by Mr. Smith for Defendant’s

       fraud.

 54.   Defendant’s misrepresentations to Mr. Smith were made falsely, with knowledge of the

       falsity, or alternatively with such utter disregard as to whether the representations were

       true or false that knowledge was inferred.

 55.   Defendant intended to mislead Plaintiffs into paying the Franchise Fee, all the while

       Defendant had no intentions of keeping its promises, nor assist Mr. Smith in obtaining

       the Franchise Locations for the Franchised Businesses paid for.

 56.   Defendant induced Mr. Smith into executing the Agreement and paying the Franchise

       Fee, all the while Defendant had no intentions of keeping its promises, nor assist Mr.

       Smith in obtaining the Franchise Locations for the Franchised Businesses paid for.

 57.   Defendant further misled and induced Plaintiffs into paying additional expenses for

       marketing and consulting fees in anticipation of obtaining the Franchise Locations.

 58.   Defendant’s misrepresentations alleged herein occurred prior to Mr. Smith’s execution

       of the Agreement on December 31, 2018.

 59.   On multiple occasions during October through December of 2018, Mr. Smith met with

       numerous sales and regional representatives of Defendant, along with the Vice

       President of Operations, who made these alleged misrepresentations prior to the

       execution of the Agreement, payment of the Franchise Fee, and other fees.

 60.   These representatives of Defendant met with Mr. Smith in person in Ohio, and via

       telephone on numerous occasions during October through December of 2018.




                                             9
Case: 2:21-cv-03054-ALM-EPD Doc #: 1 Filed: 06/02/21 Page: 10 of 14 PAGEID #: 10




  61.   Plaintiffs justifiably relied on Defendant’s promises and representations, but were

        misled and induced to execute the Agreement and pay Defendant the Franchise Fee and

        other fees, with the belief that Mr. Smith would obtain the Franchise Locations for the

        two Franchise Businesses before or within six to eight months from execution of the

        Agreement, in addition to believing that Defendant would assist him in obtaining the

        Franchise Locations as represented and promised.

  62.   To Plaintiffs’ detriment in relying on Defendant’s promises and representations, Mr.

        Smith executed the Agreement and Plaintiffs paid Defendant the Franchise Fee and

        other fees; however, now more than two years later, Mr. Smith has been unable to

        obtain the Franchise Locations as promised, and Defendant has failed and continues to

        refuse to assist Mr. Smith in obtaining the same.

  63.   As a direct and proximate result, Plaintiffs were damaged, and continue to be damaged,

        by Defendant’s misrepresentations and fraud, in an amount in excess of $140,000.00

        to be more particularly determined at trial.

  64.   Mr. Smith continues to be damaged by Defendant’s fraudulent misrepresentations, and

        Mr. Smith further entitled to punitive damages and reasonable attorney’s fees as a result

        of Defendant’s fraud.

                           COUNT III – PROMISSORY ESTOPPEL

  65.   Plaintiffs incorporates the preceding paragraphs and allegations as if fully rewritten

        herein.

  66.   At all times relevant herein, Defendant repeatedly represented to Mr. Smith that it

        would assist Mr. Smith in obtaining the Franchise Locations for the two Franchised

        Businesses paid for.



                                             10
Case: 2:21-cv-03054-ALM-EPD Doc #: 1 Filed: 06/02/21 Page: 11 of 14 PAGEID #: 11




  67.   Defendant represented to Mr. Smith that the timing of which Mr. Smith would

        successfully obtain the Franchise Locations would occur within six to eight months of

        executing the Agreement.

  68.   Defendant made representations to Mr. Smith concerning potential sales, income, and

        profit, as well as the potential to earn a profit in excess of the Franchise Fee paid.

  69.   Mr. Smith’s reliance was reasonable and foreseeable.

  70.   In reliance of Defendant’s representations, Plaintiffs paid Defendant the Franchise Fee,

        believing that Franchise Locations would be obtained within six to eight months of

        signing the Agreement, and with the belief that Defendant would provide assistance in

        Mr. Smith’s search for the Franchise Locations, as promised.

  71.   In reliance on Defendant’s continued misrepresentations about assisting Mr. Smith in

        obtaining Franchise Locations, Plaintiffs have also paid marketing fees, consultant

        fees, and other necessary fees in order to obtain Franchise Locations.

  72.   In anticipation of obtaining the Franchise Locations, Mr. Smith has expended an

        immense amount of time, effort, and money to open and begin operations of the

        Franchised Businesses.

  73.   Defendant has failed and refused to assist Mr. Smith in obtaining the Franchise

        Locations as promised.

  74.   Mr. Smith has not received a Franchise Location for either Franchised Business within

        the timeframe represented by Defendant, and in effect, has not received any sales,

        income, or profit from his purchase of the Franchised Businesses, as promised.




                                              11
Case: 2:21-cv-03054-ALM-EPD Doc #: 1 Filed: 06/02/21 Page: 12 of 14 PAGEID #: 12




  75.   Defendant has failed to refund Plaintiffs the Franchise Fee paid to Defendant, and

        continue to refuse assistance in obtaining the Franchise Locations for Mr. Smith, as

        promised.

  76.   As a direct and proximate result of Defendant’s actions, inactions, and

        misrepresentations, Plaintiffs have been damaged, and continue to be damaged, in an

        amount in excess of $140,000.00 to be more particularly determined at trial.

                         COUNT IV – DECLARATORY JUDGMENT

  77.   Plaintiffs incorporates the preceding paragraphs and allegations as if fully rewritten

        herein.

  78.   Real and actual controversies within this Court’s jurisdiction exist as to Plaintiffs’

        claims, including, but not limited to, Mr. Smith’s right to cancel the Agreement, the

        voidable and unenforceable clauses within the Agreement, the various acts and

        omissions complained of herein in violation of BOPPA, and recovery of damages for

        Defendant’s violations of Ohio’s BOPPA.

  79.   This Court has authority to enforce Mr. Smith’s rescission of the Agreement and refund

        of the Franchise Fee paid by Plaintiffs to Defendant.

  80.   This Court has authority to determine the venue, jurisdiction, and choice of law clauses

        within the Agreement are void and unenforceable pursuant to R.C. § 1334.06(E).

  81.   This Court has authority to determine the various acts or omissions of Defendant

        complained herein violate Ohio’s BOPPA under R.C. § 1334.

  82.   In accordance with the foregoing, Plaintiffs are entitled to a declaratory judgment that:

        Mr. Smith had a right to cancel the Agreement and recover damages including, but not

        limited to, the Franchise Fee paid to Defendant; the venue, jurisdiction, and choice of



                                             12
Case: 2:21-cv-03054-ALM-EPD Doc #: 1 Filed: 06/02/21 Page: 13 of 14 PAGEID #: 13




         law clauses within the Agreement are void and unenforceable; the various acts or

         omissions of Defendant complained of herein violate Ohio’s BOPPA under R.C. §

         1334; and Plaintiffs are entitled to, at the very least, damages against Defendant

         pursuant to R.C. § 1334.

  WHEREFORE, Plaintiffs hereby pray for judgment as follows:

  I.     As to Count I, judgment in favor of Plaintiffs against Defendant Martinizing

         International, LLC for damages in an amount in excess of $140,000.00, along with

         treble damages, costs, expenses, and attorney’s fees, all to be more particularly

         determined at trial;

  II.    As to Count II, judgment in favor of Plaintiffs against Defendant Martinizing

         International, LLC for damages in an amount in excess of $140,000.00, along with

         treble damages, costs, expenses, and attorney’s fees, all to be more particularly

         determined at trial;

  III.   As to Count III, judgment in favor of Plaintiffs against Defendant Martinizing

         International, LLC for damages in an amount in excess of $140,000.00, along with

         costs, expenses, and attorney’s fees, all to be more particularly determined at trial;

  IV.    As to Count IV, declaratory judgment that: Mr. Smith had a right to cancel the

         Agreement and recover damages; the venue, jurisdiction, and choice of law clauses

         within the Agreement are void and unenforceable; the various acts or omissions of

         Defendant complained of herein violate Ohio’s BOPPA under R.C. § 1334; and

         Plaintiffs are entitled to, at the very least, damages against Defendant pursuant to R.C.

         § 1334;

  V.     For such other relief to which Mr. Smith may be entitled in equity or at law.



                                              13
Case: 2:21-cv-03054-ALM-EPD Doc #: 1 Filed: 06/02/21 Page: 14 of 14 PAGEID #: 14




                                           Respectfully submitted,

                                           /s/ Jordan T. Benson
                                           Timothy E. Miller (0036736)
                                           Jordan T. Benson (0097738)
                                           Isaac Wiles & Burkholder, LLC
                                           Two Miranova Place, Suite 700
                                           Columbus, Ohio 43215
                                           T: 614-221-2121 | F: 614-365-9516
                                           tmiller@isaacwiles.com
                                           jbenson@isaacwiles.com
                                           Attorneys for Plaintiffs Justin Smith and
                                           J & A Smith Enterprises Inc. dba Martinizing
                                           Dry Cleaning




                                      14
